Case 1:20-cv-22051-JEM Document 1-10 Entered on FLSD Docket 05/15/2020 Page 1 of 2




                           EXHIBIT 7
Case 1:20-cv-22051-JEM Document 1-10 Entered on FLSD Docket 05/15/2020 Page 2 of 2
                   Phones              Explore Android   Android phones   Classic phones    For enterprises   Community   Support




                                          FEATURES



                                          Nokia 7.2
                                          Unleash your creativity with Nokia 7.2. Capture incredible photos, watch all your videos in HDR and go
                                          without charging for up to 2 days¹. Plus, it all runs smoothly on Android 9 Pie software – so just when you
                                          think it’s at its best, it just keeps getting better.



                                          Design                           Colors Charcoal, Cyan Green, Ice

                                                                           Size 159,88 × 75,11 × 8,25 mm

                                                                           Weight 180g

                                                                           2.5D Corning® Gorilla® Glass




                                          Performance                      Operating system Android 9 Pie

                                                                           RAM 4/6 GB

                                                                           CPU Qualcomm® Snapdragon™ 660




                                          Connectivity                     Cable type USB Type-C™ (USB 2.0)

                                                                           SIM cards Dual SIM

                                                                           SIM card type Nano-SIM

                                                                           Sensors Ambient light sensor, RGB sensor, Proximity sensor,
                                                                           Accelerometer (G-sensor), E-compass, Gyroscope

                                                                           Other NFC (excluding India)

                                                                           Keys The Google Assistant Button2




                                          Cameras                          Rear cameras 48 MP 1/2" Quad Pixel, 5 MP depth sensor, 8 MP sensor
                                                                           with ultra-wide lens

                                                                           Rear flash LED

                                                                           Front-facing camera 20 MP Quad Pixel

                                                                           Other ZEISS Optics




                                          Battery                          Battery type Non-removable 3500 mAh5

                                                                           Charging 5V/2A compatible




                                          Storage                          Internal storage 64/128 GB4

                                                                           MicroSD card slot Support for up to 512 GB




                                          Display                          Size 6.3”

                                                                           Type FHD+ with PureDisplay




                                          Audio                            3.5 mm headphone jack

                                                                           Qualcomm® aptX™ audio

                                                                           FM radio

                                                                           2 microphones with spatial surround sound capture



     Nokia 7.2

     Go and create
                                          Network and connectivity         Network bands GSM: 850, 900, 1800, 1900; WCDMA: 1, 5, 8 | LTE: 1, 3, 5,
                                                                           7, 8, 20, 28, 38, 40, 41 (120MHz)

                                                                           Network bands (Latin America and USA) GSM: 850, 900, 1800, 1900;
                                                                           WCDMA: 1, 2, 4, 5, 8 | LTE: 1, 2, 3, 4, 5, 7, 8, 12/17, 13, 28, 66
         Watch video
                                                                           Network bands (India) GSM 900, 1800; WCDMA: 1, 5, 8; LTE: 1, 3, 5, 8,
                                                                           40, 41 (120MHz)

                                                                           Network speed: Download LTE Cat 13 400 Mbps
                                                                                                                              From $ 349           Buy now
                                                                           Network speed: Upload LTE Cat 5 75 Mbps
